Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s filing dated June 28, 2021. The following action is taken:Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art in fig 2 discloses  an optical disk reading and recording apparatus comprising a diffraction grating element 2 and processing the signals from the different grating regions from the photo detection element 14. However the cited prior art does not show or teach an optical disk reproducing device that has a groove-shaped track and reproduces information recorded on an optical disk capable of recording the 5information in a land portion and a groove portion of a groove, the optical disk reproducing device comprising: a laser light source that emits a light flux; an objective lens that condenses the light flux emitted from the laser light source to form a condensing spot on the optical disk; 10a division element that has a central region and two end regions sandwiching the central region, and divides a reflected light reflected and diffracted by the optical disk into a light flux in the central region and light fluxes in the two end regions; a photodetector that has a central light receiver that receives the light 15flux in the central region and two end light receivers that receive the light fluxes in the two end regions, and outputs light amount signals corresponding to light amounts of the received light fluxes; a non-linear processor that receives each of the light amount signals from the central light receiver and the two end light receivers, and outputs 20linear signals and non-linear signals obtained by processing the light amount signals by linear and non-linear arithmetic operations; an equalization processor that receives the linear signals and the non- linear signals and outputs signals each amplified with a predetermined gain; an adder that adds the amplified signals and outputs an equalization 25signal; a reproduction signal processor that processes the equalization signal and outputs a reproduction signal and an equalization error signal; and 24a gain controller that receives the equalization error signal and controls an amplification gain of the non-linear signals, wherein the photodetector has the central light receiver that receives the light flux in the central region and the two end light receivers that receive the light 5fluxes in the two end regions, and outputs the light amount signals corresponding to the light amounts of the received light fluxes, and the non-linear processor outputs the light amount signals as they are, or the linear signals each obtained by multiplying each of the light amount signals by a predetermined gain, and outputs arithmetic operation results of products 10of the light amount signals as the non-linear signals, each of the products of the light amount signals being obtained by combining two or more among the light amount signals, the combination being at least one type of combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 2011/0063967.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL Z HINDI whose telephone number is (571)272-7618. The examiner can normally be reached on MON-FRI from 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim, can be reached at telephone number 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NABIL Z HINDI/Primary Examiner, Art Unit 2688